         Case 1:19-mj-00201-DAR Document 1-1 Filed 07/26/19 Page 1 of 1



                                AMENDED STATEMENT OF FACTS

        On Thursday, July 25, 2019 at approximately 1430 hours, members of the Metropolitan Police
Department’s Narcotics and Special Investigation Division Gun Recovery Unit, were patrolling in front of
601 Edgewood Street Northeast, Washington, D.C. As officers approached a group of individuals in front
of the building, they observed two individuals separate from the group and enter the apartment building,
one of which was wearing a red shirt (Defendant Mbenga).

         Officers followed Defendant Mbenga as he began to run. Officer Keleman saw Defendant
Mbenga running with a black handgun in his right hand. Officer Keleman saw Defendant Mbenga slow
his pace and throw the firearm over a playground, over a fence and into a construction zone. Defendant
Mbenga was stopped by officers behind 705 Edgewood Street Northeast in Washington, D.C. Officer M.
Vaillancourt recovered a black firearm from the construction zone where Defendant Mbenga was seen
throwing it by Officer Keleman, which was approximately two hundred (200) feet away. The construction
zone was graded smooth, composed of light in color dirt and no nearby debris as if concrete was about to
be laid. The entire area was clear around the immediate area of the recovered firearm. The area where the
firearm was recovered was consistent with the direction of the throw by Defendant Mbenga of the firearm
from the parking lot. Defendant Mbenga was placed under arrest.

         The firearm was determined to be a black in color, Taurus, .9 millimeter, model PT111 G2, with a
serial number of TKS12712, loaded with one (1) round in the chamber and eight (8) rounds in an
unknown round capacity magazine.

        Officer Bewley was on the scene of this offense. Officer Bewley spoke with Officer Keleman and
viewed Officer Keleman’s body worn camera footage from the incident, which showed Defendant
Mbenga tossing an item over the fence and into the construction zone where the firearm was recovered.
The facts stated above are consistent with the conversation with Officer Kelemen.

        A WALES/NCIC check of Defendant Mbenga revealed he did not have a license to possess a
firearm in the District of Columbia. Defendant Mbenga has previously be convicted of a crime punishable
by imprisonment for a term exceeding one year. A criminal history check of Defendant Mbenga through
the National Crime Information Center confirmed that the defendant had a prior felony conviction in the
Superior Court of the District of Columbia for Attempt to Commit Robbery, Criminal Case No. 2016 CF3
5335. Before filing this complaint, the officer reviewed at least one computer printout of the defendant’s
criminal history and it showed that the defendant had been convicted of such crimes. There are no
firearms manufactured in the District of Columbia.



                                                         _________________________________
                                                         OFFICER JOHN BEWLEY
                                                         METROPOLITAN POLICE DEPARTMENT

SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF JULY, 2019.



                                                         ___________________________________
                                                         DEBORAH A. ROBINSON
                                                         U.S. MAGISTRATE JUDGE
